Citation Nr: 0118511	
Decision Date: 07/16/01    Archive Date: 07/24/01	

DOCKET NO.  92-20 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for residuals of a head 
injury to include seizures.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from July 1966 to 
September 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions in September 1991 and 
February 1992 by the Department of Veterans Affairs (VA) 
Hartford, Connecticut, Regional Office (RO), which in 
pertinent part denied the veteran entitlement to service 
connection for residuals of a head injury and service 
connection for seizures.  

This case was previously before the Board and in December 
1998 it was remanded to the RO for further development.  The 
case has since been returned to the Board.  

In its December 1998 remand the Board noted that the RO in 
its September 1991 rating decision also denied the veteran's 
attempt to reopen a previously denied claim for service 
connection for an acquired psychiatric disorder.  The Board 
further observed that the veteran had not submitted a timely 
substantive appeal as to that issue and that the issue of a 
timely substantive appeal had not been addressed by the RO.  
The RO was thus requested to provide the veteran an 
opportunity to raise arguments and additional evidence as to 
the issue of timeliness and then take appropriate action.  
See VAOPGCPREC 9-199 (August 18, 1999).  It does not appear 
that the development requested with respect to this issue has 
been accomplished by the RO.  The timeliness issue is thus 
again referred to the RO for the action directed in the 
Board's December 1998 remand. 

The Board also directed in its December 1998 remand that the 
veteran be furnished a statement of the case on the issue of 
entitlement to service connection for residuals of a 
dislocation of the spine and be informed of his appellate 
rights with respect to this issue.  The veteran was provided 
a statement of the case on this issue in April 2000.  A 
substantive appeal, however, which addresses this issue has 
not been received.  Accordingly, this issue will not be 
addressed herein.  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.  

2.  A head injury and/or seizure disorder was not 
demonstrated in service and a seizure disorder was not 
manifested within one year after the veteran's separation 
from service.  


CONCLUSION OF LAW

Residuals of a head injury to include a seizure disorder were 
not incurred in or aggravated by service nor was a seizure 
disorder manifested within one year after service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that while in service he sustained a 
head injury as a result of falling from the upper level of a 
bunk bed.  He maintains that he was rendered unconscious for 
hours as a result of this fall and that since this injury he 
has been experiencing seizures.  

Service medical records are negative for complaints and/or 
findings of a head injury and/or seizures.  The veteran did 
sustain a fracture of the left nasal bone in November 1967 as 
a result of being struck with a nightstick by a military 
policeman.  A week later he presented with a complaint of 
headaches apparently related to the fracture.  On the 
veteran's April 1968 medical examination for service 
separation a clinical evaluation of the veteran's head, face, 
neck and scalp found no abnormality.  His neurological system 
on clinical evaluation was also negative.  On a 
contemporaneous report of medical history at service 
discharge, the veteran specifically denied any history of 
head injury, epilepsy, fits, and periods of unconsciousness.  

Post service the veteran was evaluated in September 1969 by 
the Department of Health, Education and Welfare for 
complaints of continued nervousness, headaches, and sustained 
episodes of depression with transient psychotic 
manifestations.  Physical findings on this evaluation 
included a scar on the veteran's forehead noted to have 
resulted from a fall from his bed while in service.  

On VA examination in December 1969 the veteran reported that 
he had been under psychiatric care prior to and subsequent to 
service.  He further reported to his examiner that he 
sustained a laceration of his scalp secondary to a fall from 
a bed while in service.  Examination of the veteran's scalp 
was negative.  A scar was not visible.  Normal findings with 
respect to the findings skin, head, face and neck were 
reported.  

Medical history provided by the veteran on a VA application 
for medical benefits in January 1975 included a report of a 
traumatic scalp wound as a result of a fall from a bed in 
service, which rendered the veteran unconscious for about 10 
to 15 minutes.  Physical examination was significant for a 
sensitive area around the right cheek bone and scalp.  Post 
concussion syndrome was diagnosed.  X-rays of the skull taken 
at that time revealed ossification of the right maxillary 
sinus, otherwise essentially negative.  X-rays taken in 
February 1995 resulted in similar findings.  

On a VA application for medical benefits dated in May 1976, 
it is noted that the veteran complained of headaches which 
were related to sinusitis, which was diagnosed.  VA clinical 
records reflect that the veteran presented in August 1976 
complaining of headaches, and was diagnosed with a deviated 
nasal septum.    

The veteran was hospitalized at a VA medical center in May 
1991 for complaints of chest pain.  It was recorded on the 
veteran's discharge summary that while being examined for 
chest pains at an outpatient treatment clinic the day of his 
admission, the veteran was noted to have had what was 
described as a generalized tonic-clonic seizure.  He had an 
unremarkable electrocardiogram while being evaluated at the 
clinic and was therefore sent to the VA medical center, 
neurological service as a direct admission with the diagnosis 
of probable new onset seizure.  The veteran was then 
evaluated, found to have acute pancreatitis, with probable 
alcohol withdrawal seizure.  Neurological evaluation was 
completely non-focal and electroencephalogram was tentatively 
read to reveal no pathology.  Acute pancreatitis and probable 
alcohol withdrawal seizures were the diagnoses at hospital 
discharge.  

In statements received in February 1992 two of the veteran's 
service comrades reported that while stationed with the 
veteran at Fort Jackson, South Carolina, in October 1966 they 
became aware of his accidental fall from an upper bunk.  Both 
individuals indicated that the veteran suffered a head wound, 
was rendered unconscious and received treatment at a 
hospital, which included several stitches.  

In a statement dated in April 1992 a VA treating physician 
stated that he met the veteran in December 1991 when the 
veteran initially presented to him in the mental hygiene 
clinic requesting treatment.  He noted that between December 
1990 and December 1991 the veteran underwent an extensive 
series of medication trials including Lithium and 
Thioridazine with minimal responses.  He further noted that 
in December 1991 the veteran had an episode of 
unconsciousness in the parking lot of the hospital and was 
thought to have had a seizure.  He said the veteran was 
started on Dilantin and subsequent to this the veteran 
experienced a marked reduction in his panic attacks and a 
decrease in his irritability.  It was noted that the 
veteran's current diagnoses included generalized seizures and 
possibly partial complex seizures of unknown etiology.  

Clinical records received in October 1993 include a VA 
outpatient treatment record dated in December 1991, which 
notes that the veteran had an episode that month where he was 
found slumped over on the steering wheel of his car and was 
taken to an emergency room.  The veteran's treating physician 
indicated in an attempt to discuss the issue of seizures with 
the VA neurology clinic.  Subsequent VA outpatient treatment 
records dated in May 1992 and December 1992 reflect 
diagnostic impressions of questionable seizure disorder with 
the latter record noting that the veteran had been started on 
Dilantin.  The seizure disorder was noted to be quiescent in 
August 1992.  

In November 1993 the National Personnel Records Center (NPRC) 
at the request of VA searched for additional service medical 
records related to the veteran's alleged head injury in 1966 
at Fort Jackson, South Carolina.  The NPRC reported that all 
of the veteran's service medical records had previously been 
forwarded to VA and that a search of clinical records from 
Fort Jackson had produced negative results.  

When seen by VA in March 1998 for complaints of neck pain the 
veteran reported a history of panic attacks as well as a 
history of seizures, which he stated started approximately 
five years earlier.  He said that he was irritable one day 
and lost consciousness.  He was then treated for seizures but 
was unable to specify any further details of the event or 
type of seizure or treatment.  


Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law rewrites 38 U.S.C. 
§§ 5100-5107 "duty to assist" provisions, to eliminate the 
well-grounded claim requirement, it requires the Secretary to 
provide additional assistance in developing all facts 
pertinent to a claim for benefits until Title 38 of the 
United States Code.  

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of the VCAA, the RO has collected 
all identified medical records including records pertinent to 
evaluation and/or treatment for the veteran's seizure 
activity.  In addition, pursuant to the RO's request, NPRC 
searched for additional service medical records to try and 
substantiate his claim regarding the inservice head injury, 
to no avail.  The veteran was provided notice of the 
applicable laws and regulations.  There is no indication in 
the record that there is any additional evidence that has not 
been associated with the claims file.  The Board finds that 
the veteran is not prejudiced by appellate review at this 
time without initial RO adjudication after enactment of the 
VCAA.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
essence VA has satisfied its duties to notify and assist the 
veteran in this case.  Further development and further 
expending of VA resources is not warranted as the 
circumstances of this case indicate that a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

At the outset the Board notes that the service medical 
records do not support the veteran's alleged head injury in 
service resulting from a fall.  The veteran nevertheless has 
provided two lay statements to show that such an event 
occurred and resulted in significant injury.  These 
statements are dated more than 25 years after the putative 
event.  As such they are at best collections made from 
distant memory.  These statements as well as the veteran's 
own account of this inservice fall are furthermore 
contradicted by the veteran's report of medical history at 
service separation in which he specifically denied any 
history of head injury. 

In any event, the earliest post service medical record 
suggesting that the veteran had any residuals of head injury 
in service was the report of examination provided to the 
veteran in June 1969 by the Department of Health, Education 
and Welfare.  This examination report noted a scar on the 
veteran's forehead, which was reported to have resulted from 
a fall from his bed in service.  Significantly, this scar was 
not found on VA examination of the veteran in December 1969 
nor at any time thereafter. 

The veteran has been clinically documented to have a history 
of seizures since the early 1990's.  Seizures were first 
noted on VA hospitalization in May 1991, and according to the 
examiner, were probably due to alcohol withdrawal.  A VA 
treating physician in April 1992 indicated that the veteran's 
seizures, both generalized and possibly partial complex, were 
of unknown etiology.  Significantly, there is no competent 
medical evidence relating the veteran's seizures first noted 
many years after service to any event in service including 
the alleged head injury therein.  

The pertinent legal criteria provide that service connection 
may be established for disability resulting from injury or 
disease incurred in service.  38 U.S.C.A. § 1110.  Present 
disability resulting from disease or injury in service is 
required to establish entitlement to service connection.  
Degmetich v. Brown, 104 F.3d. 1328 (Fed. Cir. 1997).  To 
establish service connection for a disability there must be a 
finding of a currently existing disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

In this case, the medical evidence shows that the only 
current disability demonstrated which can be reasonably 
related to an alleged head injury in service is the veteran's 
seizure disorder.  However, this disorder, despite the 
veteran's contentions to the contrary, was first clinically 
manifested over 25 years after service and thus too remote in 
time from service to attribute to service absent competent 
medical nexus opinion.  The veteran's assertions linking his 
current seizure disorder to service are not based on any 
demonstrated medical expertise he possesses and, thus, are 
without authority.  Here we note that the United States Court 
of Appeals for Veterans Claims (Court) has held that no 
probative weight can be accorded to the veteran's 
hypothesizing as to the etiology of his current disability, 
particularly if not supported by any medical authority.  
Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  

The lay statements submitted in support of the veteran's 
claim and summarized above while arguably probative as to the 
inservice incurrence of a head injury, do not establish that 
the injury resulted in chronic disability or that the 
veteran's current seizure disorder had its onset therein, nor 
can they serve to establish the medical causation of the 
veteran's seizure disorder.  

Here the veteran has failed to provide credible evidence to 
account for the lengthy period of time for which there is no 
clinical documentation of a seizure disorder following his 
alleged head injury in service.  The absence of treatment 
records or clinical documentation of symptomatology 
complaints or findings of a seizure disorder for so many 
years after service is probative evidence against the linkage 
between any current finding or a seizure disorder and any 
event in service.  See Mense v. Derwinski, 1 Vet. App. 354 
(1991).  

Because there is no evidence of record, other than the 
veteran's assertions, tending to establish a relationship 
between his current seizure disorder and/or any other 
disability and the putative head injury in service, the Board 
concludes that there is no basis for granting service 
connection for residuals of a head injury to include 
seizures.  

In reaching this decision the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is a proximate balance 
such as to warrant its application.  


ORDER

Service connection for residuals of a head injury to include 
seizures is denied.  



		
	J. A. MARKEY
	Acting Member, Board of Veterans' Appeals



 

